Citation Nr: 0620682	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  99-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant; Daughter; and Mr. E.M.D.



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  He died in August 1990.  The appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board denied the claim in April 
2003.  On further appeal, in December 2003, the U.S. Court of 
Appeals for Veterans Claims vacated the Board's decision, and 
remanded the matter for readjudication.  The Board has 
obtained an expert medical opinion appropriate to this claim.   


REMAND

The Board notes that the appellant has not been given the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Court opinions interpreting the statute and 
regulation.  Although the joint motion for remand granted by 
the Court does not identify any defect in the notice or the 
duty to assist the appellant, the Board concludes that she 
should be given the notice and assistance specified in the 
statute and regulations, as interpreted by the Court.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2005); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If the benefit sought remains denied, 
then issue a Supplemental Statement of the 
Case that includes a summary of all 
controlling law and regulations, and 
pertinent evidence and information 
considered.  Thereafter, if in order, 
forward the appeal to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


